            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 SPECIALIZED BICYCLE                          )
 COMPONENTS, INC.,                            )
                                              )   FILE NO. _______________
           Plaintiff,                         )
 v.                                           )
                                              )
 WAGAMAN ENTERPRISES, INC.                    )
 d/b/a PEACHTREE BIKES;                       )
 MIKE R. WAGAMAN; and                         )
 ELEXA WAGAMAN,                               )
                                              )
           Defendants.

                                   COMPLAINT

         Plaintiff Specialized Bicycle Components, Inc. (“Specialized”), for its

Complaint against Wagaman Enterprises, Inc. d/b/a Peachtree Bikes (“Wagaman

Enterprises”); Mike R. Wagaman (“M. Wagaman”); and Elexa Wagaman

(“E. Wagaman”) (hereinafter collectively referred to as “Defendants”), alleges as

follows:


                                  THE PARTIES

                                         1.

         Plaintiff Specialized Bicycle Components is a California Foreign Profit

Corporation, with its principal place of business and corporate headquarters located

at 15130 Concord Circle, Morgan Hill, California, 95037.



4853-0679-3713.1                         1
             Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 2 of 26




                                             2.

         Defendant Wagaman Enterprises, Inc. is a Georgia Corporation, whose

registered agent is David Decker, who can be served at 1102 Springdale Road,

Atlanta, Dekalb County, Georgia 30306-3030.

                                             3.

         Defendant Mike R. Wagaman (“M. Wagaman”) is a citizen of the State of

Georgia, and the CEO, CFO, and Secretary of Wagaman Enterprises, Inc., who upon

information and belief can be served at his home address at 272 Farm Road SE,

Marietta, Georgia 30067.

                                             4.

         Defendant Elexa Wagaman (“E. Wagaman”) is a citizen of the State of

Georgia, who upon information and belief can be served at her home address at 272

Farm Road SE, Marietta, Georgia 30067.

                             JURISDICTION AND VENUE

                                             5.

         This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1332. Complete diversity exists between Plaintiff on one hand, and

Defendants on the other hand. The amount in controversy exceeds $75,000.00,

exclusive of interest and costs.1

         1
             See Specialized Statement, Exhibit B.


4853-0679-3713.1                             2
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 3 of 26




                                            6.

         This Court has personal jurisdiction over the Defendants because they are all

citizens of the State of Georgia.

                                            7.

         Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the Northern District

of Georgia, Atlanta Division because a substantial part of the events or omissions

giving rise to the claims occurred in Fulton County, Georgia, which is part of the

Atlanta Division of the Northern District.

                                            8.

         This Court has subject matter jurisdiction over this action.

                             FACTUAL BACKGROUND

                                            9.

         Plaintiff is a business specializing in the design and distribution of high end

bicycles and cycling equipment, located and doing business at 15130 Concord

Circle, Morgan Hill, California, 95037.

                                           10.

         Wagaman Enterprises, Inc. dba Peachtree Bikes (“Peachtree”) formerly

owned and operated Peachtree Bikes, a bicycle shop located at 4540 Roswell Rd,

Sandy Springs, GA 30342.




4853-0679-3713.1                            3
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 4 of 26




                                           11.

         Wagaman Enterprises, Inc. was a Specialized Authorized Retailer. To that

end, it entered into a series of agreements with Specialized, most recently a Dealer

Agreement dated August 9, 2012 (“Dealer Agreement”). The Dealer Agreement

allowed Wagaman Enterprises, Inc. to purchase Specialized branded bicycles and

equipment (“Product”) on credit from Specialized for resale to retail customers at

the Peachtree store.

                                           12.

         Section 8 of the Dealer Agreement states:

         Terms of Payment. Unless expressed otherwise, all payments for
         Specialized Products are due within thirty (30) days of sale. Dealer
         agrees to make payments in strict accordance with credit terms
         extended by Specialized, which credit terms will be at Specialized's
         sole discretion. All past due amounts will accrue interest at the rate of
         one and one half percent per month. Dealer grants Specialized an
         irrevocable license to inspect each location and Specialized product.
         This license includes the right, but not the obligation, to seize product
         for the purpose of resale to reduce Dealer's liability to Specialized.

                                           13.

         Pursuant to Section 8, Defendants agreed to pay Specialized for the Product

within thirty days of the sale of Product to Peachtree, or on such other credit terms

as Specialized may have extended from time to time.




4853-0679-3713.1                            4
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 5 of 26




                                          14.

         Pursuant to Sections 7 and 8 of the Dealer Agreement, Defendants agreed that

if they breached the Dealer Agreement and/or failed to pay for the Product they

purchased on credit, they would pay an additional five (5%) percent handling fee,

pre-judgment interest thereon at the rate of one and a half percent (1.5%) per month

until all charges are paid in full, and costs of collections including attorney’s fees

and costs.

                                          15.

         On March 23, 2006, Defendants M. Wagaman and E. Wagaman each agreed

and executed a personal guaranty to Specialized for all obligations under all

contracts and the Dealer Agreement, including all payments due for the Product.

Defendant M. Wagaman subsequently executed identical guaranties of Wagaman

Enterprises, Inc.’s debts to Specialized on August 5 and October 28, 2008. Each

guaranty is entitled “Guaranty.”( All three Guaranty agreements are attached hereto,

collectively, as “Exhibit A”.)

                                          16.

         Each Guaranty requires Defendants M. Wagaman and E. Wagaman to pay

Peachtree’s debts to Specialized. Each Guaranty is unconditional and continuing

and entitles Specialized to an award of its collection costs, including attorney’s fees,




4853-0679-3713.1                           5
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 6 of 26




against Defendant M. Wagaman and E. Wagaman jointly and severally (See

Exhibit A.)

                                          17.

         Wagaman Enterprises, Inc. purchased Product from Specialized pursuant to

the Dealer Agreement, took possession of Product, and sold said Product to its

customers.

                                          18.

         Wagaman Enterprises, Inc. failed to pay Specialized for the Product it

purchased. Defendants M. Wagaman and E. Wagaman have failed and refused to

perform under the terms of each Guaranty they signed.

                                          19.

         The remaining unpaid balance due for Product delivered to Peachtree by

Specialized is $239,901.61 plus accrued interest. This totals $306,564.55 through

May 18, 2021 (See Statement of Account for Wagaman Enterprises, Inc., attached

hereto as “Exhibit B”.)

                                          20.

         Defendants promised to pay Specialized in full when they sold Peachtree to a

new owner. Defendants completed the sale to the new owner but failed and refused

to pay Specialized.




4853-0679-3713.1                           6
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 7 of 26




                                          21.

         To date, Defendants have failed to pay the balance $306,564.00. (Exhibit B.)

                                          22.

         Plaintiff attempted repeatedly to correspond with Defendants regarding

payment of the remaining balance, but to no avail.

                                          23.

         On May 20, 2021, Plaintiff sent Defendants a Demand Letter attempting to

collect on Defendants’ debt. (See Demand Letter, attached hereto as “Exhibit C”.)

                                          24.

         Defendants failed to pay in response to Plaintiff’s Demand Letter.

                                          25.

         Defendants’ total principal remaining balance due for the Product is

$239,901.61 plus interest through May 18, 2021 of $66,662.94 for a total of

$306,564.55.

                                       COUNT I

                             BREACH OF CONTRACT

                                          26.

         Paragraphs 1 through 25 of Plaintiff’s Complaint for Damages are

incorporated by reference as if fully set forth herein.




4853-0679-3713.1                           7
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 8 of 26




                                           27.

         Plaintiff and Defendants entered into the Dealer Agreement and the Guaranty

agreements, wherein Defendants agreed to pay, and each personally guaranty to pay

Plaintiff for the Product.

                                           28.

         Said agreements represented binding contracts between the parties.

                                           29.

         Defendants are bound by the Dealer Agreement and the Guaranty agreements

to pay Plaintiff the total agreed upon amount for the Product in the amount of

$306,564.00, including interest through May 18, 2021. (Dealer Agreement, Section

8.)

                                           30.

         Defendants materially breached the Dealer Agreement and the Guaranty

agreements. Specifically, Defendants have failed to pay the principal and interest

due for the Product in the amount of $306,564.55. (See Exhibit B.)

                                           31.

         Plaintiff incurred damages as a result of the above-described breach in the

amount of $306,564.55. (See Exhibit B.)

                                           32.

         Plaintiff is entitled to recover a judgment against Defendants for Defendants’



4853-0679-3713.1                            8
            Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 9 of 26




breach of contract in the principal amount of $239,901.61, five (5%) percent

handling fee, and pre-judgment interest thereon at the rate of one and a half percent

(1.5%) per month until all charges are paid in full. (Dealer Agreement , Section 8.)

Through May 18, 2021 $66,662.94 in interest has accrued on the principal balance

of $239,901.61.

                                      COUNT II

                              UNJUST ENRICHMENT

                                          33.

         Paragraphs 1 through 32 of Plaintiff’s Complaint for Damages are

incorporated by reference as if fully set forth herein.

                                          34.

         Plaintiff conferred a benefit to Defendants by allowing them exclusive

possession, control and the sale of the Product without paying the remaining balance

of $306,564.55 for the Product.

                                          35.

         Defendants were unjustly enriched by the failure to pay the balance owing on

the Product. The failure to pay the remaining balance of $306,564.55 for the Product

conferred Defendants benefits that would not otherwise have been achieved.




4853-0679-3713.1                           9
           Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 10 of 26




                                           36.

         Plaintiff incurred damages as a result of the above-described conduct in the

amount of $306,564.55.

                                           37.

         Plaintiff is entitled to recover a judgment against Defendants in the principal

amount of $239,901.61, five (5%) percent handling fee, and pre-judgment interest

thereon at the rate of one and a half percent (1.5%) per month until all charges are

paid in full. Interest in the amount of $66,662.94 has accrued through May 18, 2021.

                                      COUNT III

                      OPEN ACCOUNT/ACCOUNT STATED

                                           38.

         Paragraphs 1 through 37 of Plaintiff’s Complaint for Damages are

incorporated by reference as if fully set forth herein.

                                           39.

         Plaintiff provided valuable Product to Defendants and submitted invoices to

Defendants for payment for the Product.

                                           40.

         Defendants did not object to any of the invoices for the Product.

                                           41.

         The invoices sent by Plaintiff to Defendants reflect a commercial account



4853-0679-3713.1                           10
           Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 11 of 26




between the parties and such a commercial account is subject to 18% per annum pre-

judgment interest on unpaid commercial amounts as provided by O.C.G.A. § 7-4-

16. See Patton v. Turnage, 260 Ga. App. 744 (2003).

                                          42.

         Defendants have failed to pay Plaintiff for the amounts due in the invoices,

and, as such, there remains due and owing the principal and interest in the sum of

$306,564.55.

                                          43.

         As a direct and proximate result of Defendants’ failure to pay the sums due

on the open account with Plaintiff, Plaintiff has suffered damages in the principal

amount of $239,901.61, together with pre-judgment interest at the rate of 18% per

annum. Interest in the amount of $66,662.94 has accrued through May 18, 2021.

Plaintiff is further entitled to collect all of its costs and attorney’s fees in the

collection of this matter.

                                     COUNT IV

                                ATTORNEY’S FEES

                                          44.

         Paragraphs 1 through 43 of Plaintiff’s Complaint for Damages are

incorporated by reference as if fully set forth herein.




4853-0679-3713.1                          11
           Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 12 of 26




                                                45.

         Pursuant to Section 9 of each Guaranty agreement, Defendants agreed to pay

any late fees, attorney's fees and expenses incurred in collecting upon the amount

owed for the Product, and are liable for the remaining balance.

                                                46.

         Defendants have acted in bad faith, and have been stubbornly litigious,

causing Plaintiff unnecessary trouble and expense.

                                                47.

         As a result of Defendants’ actions, Plaintiff is entitled to recover its expenses

of litigation, including reasonable attorneys’ fees pursuant to O.C.G.A. § 13-6-11

and § 13-6-13.

                                        JURY DEMAND

         Plaintiff demands a trial by jury on all triable issues.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Specialized Bicycle Components, Inc. prays this

Court for the following relief:

         A.        Compensatory and special damages against Defendants in an amount

to be proven at trial;

         B.        Prejudgment and post-judgment interest;

         C.        For the cost of this suit;



4853-0679-3713.1                                12
           Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 13 of 26




         D.        Attorney's fees;

         E.        A trial by a jury of twelve on all issues so triable; and

         F.        For such other and proper relief as this Court may deem just and proper.


         Respectfully submitted this 14th day of July, 2021.


LEWIS BRISBOIS BISGAARD                        /s/ Adi Allushi
& SMITH LLP                                    P. MICHAEL FREED
600 Peachtree Street NE                        Georgia Bar No. 061128
Suite 4700                                     ADI ALLUSHI
Atlanta, Georgia 30308                         Georgia Bar No. 852810
404.348.8585; 404.467.8845 Fax
Michael.Freed@lewisbrisbois.com                Counsel for Plaintiff
Adi.Allushi@lewisbrisbois.com                  Specialized Bicycle Components, Inc.




4853-0679-3713.1                                13
Case 1:21-cv-02813-MHC EXHIBIT
                       Document 1 AFiled 07/14/21 Page 14 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 15 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 16 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 17 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 18 of 26
5/18/2021              Case 1:21-cv-02813-MHC Document    1 - Print
                                                 Specialized  Filed    07/14/21 Page 19 of 26
                                                                    Statement


 Statement
                                                                                                        EXHIBIT B

                Specialized Bicycle Components, Inc.
                15130 Concord Circle
                95037-5493




 Bill To
                                                                Remit To
 Peachtree Bikes
                                                                Dept #33439
 Wagaman Enterprises, Inc
                                                                Po Box 39000
 4540 Roswell Rd
                                                                San Francisco, CA 94139-3439
 Atlanta, GA 30342




                                                             Days                                                                    PO
  Inv. Nbr Inv. Date Status         Terms         Due Date          Total Inv.   Fin Chg` Disc Amt Frt Ded Payment Amt Current Due              T
                                                             Late                                                                    Number
                                                                                                                                     Claim Id
 3312234 08-OCT-20 PstDue US WARR EOM2 30-DEC-20              139     179.95         9.95      .00    .00       179.95      179.95              I
                                                                                                                                     270275
 5262586 27-JUN-19    PstDue   US 04 PREPAY      27-JUN-19    691    9,154.65    2248.91       .00    .00     9,154.65    9,154.65   16538      I
 5266229 02-JUL-19    PstDue   US 04 PREPAY      02-JUL-19    686    1,872.10     457.29       .00    .00     1,872.10    1,872.10   16543      I
 5266986 02-JUL-19    PstDue   US 04 PREPAY      02-JUL-19    686   15,637.06    3819.65       .00    .00    15,637.06   15,637.06   16543      I
 5266987 02-JUL-19    PstDue   US 04 PREPAY      02-JUL-19    686    2,720.42     664.51       .00    .00     2,720.42    2,720.42   16545      I
 5271069 08-JUL-19    PstDue   US 04 PREPAY      08-JUL-19    680      331.91      80.53       .00    .00       331.91      331.91   16553      I
 5271536 08-JUL-19    PstDue   US 04 PREPAY      08-JUL-19    680    4,394.82    1066.25       .00    .00     4,394.82    4,394.82   16552      I
 5271537 08-JUL-19    PstDue   US 04 PREPAY      08-JUL-19    680    2,415.03     585.94       .00    .00     2,415.03    2,415.03   16553      I
 5279705 16-JUL-19    PstDue   US 04 PREPAY      16-JUL-19    672       35.35       8.47       .00    .00        35.35       35.35   16566      I
 5280113 16-JUL-19    PstDue   US 04 PREPAY      16-JUL-19    672    1,043.47     250.86       .00    .00     1,043.47    1,043.47   16566      I
 5280114 16-JUL-19    PstDue   US 04 PREPAY      16-JUL-19    672   18,877.98     4537.9       .00    .00    18,877.98   18,877.98   16568      I
                                                                                                                                     Claim Id
 5280922 17-JUL-19 PstDue US WARR EOM2 30-SEP-19              596    1,297.92          0       .00    .00     1,297.92    1,297.92              I
                                                                                                                                     79502
                                                                                                                                     Claim Id
 5286405 23-JUL-19 PstDue US WARR EOM2 30-SEP-19              596       97.60          0       .00    .00        97.60       97.60              I
                                                                                                                                     82012
 5288415 24-JUL-19 PstDue      US 04 PREPAY      24-JUL-19    664    2,884.11     686.86       .00    .00     2,884.11    2,884.11   16575      I
 5288416 24-JUL-19 PstDue      US 04 PREPAY      24-JUL-19    664      312.90      74.55       .00    .00       312.90      312.90   16576      I
 5288659 24-JUL-19 PstDue      US 04 PREPAY      24-JUL-19    664    5,784.99    1377.66       .00    .00     5,784.99    5,784.99   16575      I
 5288660 24-JUL-19 PstDue      US 04 PREPAY      24-JUL-19    664    1,094.77     260.72       .00    .00     1,094.77    1,094.77   16576      I
 5292058 29-JUL-19 PstDue      US 04 PREPAY      29-JUL-19    659      644.73      152.6       .00    .00       644.73      644.73   16583      I
 5292059 29-JUL-19 PstDue      US 04 PREPAY      29-JUL-19    659      305.92       72.4       .00    .00       305.92      305.92   16584      I
 5292494 29-JUL-19 PstDue      US 04 PREPAY      29-JUL-19    659    7,932.29    1877.91       .00    .00     7,932.29    7,932.29   16583      I
 5292495 29-JUL-19 PstDue      US 04 PREPAY      29-JUL-19    659    2,592.65     613.77       .00    .00     2,592.65    2,592.65   16584      I
 5299326 05-AUG-19 PstDue      US 04 PREPAY      05-AUG-19    652    2,551.40     598.98       .00    .00     2,551.40    2,551.40   16588      I
 5299763 05-AUG-19 PstDue      US 04 PREPAY      05-AUG-19    652   10,091.58    2369.08       .00    .00    10,091.58   10,091.58   16588      I
 5302377 07-AUG-19 PstDue      US 04 PREPAY      07-AUG-19    650       86.00      20.18       .00    .00        86.00       86.00   16594      I
 5302667 07-AUG-19 PstDue      US 04 PREPAY      07-AUG-19    650    2,107.33     493.56       .00    .00     2,107.33    2,107.33   16594      I
 5307813 13-AUG-19 PstDue      US 04 PREPAY      13-AUG-19    644    2,701.01     627.97       .00    .00     2,701.01    2,701.01   16604      I
 5307814 13-AUG-19 PstDue      US 04 PREPAY      13-AUG-19    644      761.79     177.11       .00    .00       761.79      761.79   16605      I
 5308172 13-AUG-19 PstDue      US 04 PREPAY      13-AUG-19    644    3,196.27      743.1       .00    .00     3,196.27    3,196.27   16604      I
 5308173 13-AUG-19 PstDue      US 04 PREPAY      13-AUG-19    644      904.56     210.27       .00    .00       904.56      904.56   16605      I
 5310605 15-AUG-19 PstDue      US 04 PREPAY      15-AUG-19    642    3,099.83     718.83       .00    .00     3,099.83    3,099.83   16615      I
                                                                                                                                     Claim Id
 5314508 20-AUG-19 PstDue US WARR EOM2 30-OCT-19              566    2,656.55          0       .00    .00     2,656.55    2,656.55              I
                                                                                                                                     93889
 5315048 20-AUG-19 PstDue      US 04 PREPAY      20-AUG-19    637      461.57     106.43       .00    .00       461.57      461.57   16621      I
 5315494 20-AUG-19 PstDue      US 04 PREPAY      20-AUG-19    637    5,412.71    1247.55       .00    .00     5,412.71    5,412.71   16620      I
 5315495 20-AUG-19 PstDue      US 04 PREPAY      20-AUG-19    637      895.11      206.3       .00    .00       895.11      895.11   16621      I
 5316667 21-AUG-19 PstDue      US 04 PREPAY      21-AUG-19    636    6,901.92    1588.84       .00    .00     6,901.92    6,901.92   16607      I
 5316953 21-AUG-19 PstDue      US 04 PREPAY      21-AUG-19    636    4,719.72    1086.46       .00    .00     4,719.72    4,719.72   16607      I
 5322551 27-AUG-19 PstDue      US 04 PREPAY      27-AUG-19    630      806.91     184.39       .00    .00       806.91      806.91   16630      I
 5322552 27-AUG-19 PstDue      US 04 PREPAY      27-AUG-19    630      374.95      85.68       .00    .00       374.95      374.95   16633      I
 5322966 27-AUG-19 PstDue      US 04 PREPAY      27-AUG-19    630    5,132.51    1185.47       .00    .00     5,132.51    5,132.51   16630      I
 5322967 27-AUG-19 PstDue      US 04 PREPAY      27-AUG-19    630      570.78     130.44       .00    .00       570.78      570.78   16633      I

https://ibd.specialized.com/bb/SBCBBPrintStatement.jsp?asofdate=19-MAY-21                                                                   1/3
5/18/2021             Case 1:21-cv-02813-MHC Document    1 - Print
                                                Specialized  Filed    07/14/21 Page 20 of 26
                                                                   Statement
 5324340 28-AUG-19 PstDue    US 04 PREPAY      28-AUG-19    629       84.14     19.14   .00   .00       84.14       84.14   16633    I
 5329057 03-SEP-19 PstDue    US 04 PREPAY      03-SEP-19    623    1,229.41    278.41   .00   .00    1,229.41    1,229.41   16640    I
 5331466 04-SEP-19 PstDue    US 04 PREPAY      04-SEP-19    622    6,623.46   1497.92   .00   .00    6,623.46    6,623.46   16640    I
 5335099 09-SEP-19 PstDue    US 04 PREPAY      09-SEP-19    617      752.46    169.09   .00   .00      752.46      752.46   16641    I
 5335100 09-SEP-19 PstDue    US 04 PREPAY      09-SEP-19    617    5,036.56   1131.72   .00   .00    5,036.56    5,036.56   16646    I
 5335548 09-SEP-19 PstDue    US 04 PREPAY      09-SEP-19    617    1,344.66    302.16   .00   .00    1,344.66    1,344.66   16630    I
 5335549 09-SEP-19 PstDue    US 04 PREPAY      09-SEP-19    617    2,058.65     462.6   .00   .00    2,058.65    2,058.65   16641    I
 5335550 09-SEP-19 PstDue    US 04 PREPAY      09-SEP-19    617   10,727.45   2410.53   .00   .00   10,727.45   10,727.45   16646    I
 5336772 10-SEP-19 PstDue    US 04 PREPAY      10-SEP-19    616      209.82     47.07   .00   .00      209.82      209.82   16651    I
 5338663 11-SEP-19 PstDue    US 04 PREPAY      11-SEP-19    615    2,860.05    641.05   .00   .00    2,860.05    2,860.05   16650    I
 5338664 11-SEP-19 PstDue    US 04 PREPAY      11-SEP-19    615       84.86     19.06   .00   .00       84.86       84.86   16651    I
                                                                                                                            Bmw
                                                                                                                            Team
 5343252 17-SEP-19 PstDue US BA 20 EOM1 30-OCT-19           566    2,319.59    486.12   .00   .00    2,319.59    2,319.59   Bike     I
                                                                                                                            Wes
                                                                                                                            Parish
 5343546 17-SEP-19    PstDue US 04 PREPAY 17-SEP-19         609       31.97      7.08   .00   .00       31.97       31.97   16659    I
 5343968 17-SEP-19    PstDue US 04 PREPAY 17-SEP-19         609    5,977.87   1329.36   .00   .00    5,977.87    5,977.87   16658    I
 5343969 17-SEP-19    PstDue US 04 PREPAY 17-SEP-19         609    2,006.93    446.27   .00   .00    2,006.93    2,006.93   16659    I
 5350457 24-SEP-19    PstDue US 04 PREPAY 24-SEP-19         602    1,021.47    225.09   .00   .00    1,021.47    1,021.47   16660    I
 5350855 24-SEP-19    PstDue US 04 PREPAY 24-SEP-19         602      905.47    199.51   .00   .00      905.47      905.47   16674    I
 5352687 25-SEP-19    PstDue US 04 PREPAY 25-SEP-19         601    5,292.58   1169.45   .00   .00    5,292.58    5,292.58   16660    I
 5355385 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599       89.13     19.53   .00   .00       89.13       89.13   16397    I
 5355386 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599       54.98     12.01   .00   .00       54.98       54.98   16422    I
 5355387 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599       27.49         6   .00   .00       27.49       27.49   16436    I
 5355388 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599      260.03     57.04   .00   .00      260.03      260.03   16449    I
 5355389 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599      231.72     50.85   .00   .00      231.72      231.72   16552    I
 5355390 27-SEP-19    PstDue US 04 PREPAY 27-SEP-19         599      144.94     31.82   .00   .00      144.94      144.94   16605    I
 5358263 30-SEP-19    PstDue US 04 PREPAY 30-SEP-19         596      509.52    111.33   .00   .00      509.52      509.52   16660    I
 5358264 30-SEP-19    PstDue US 04 PREPAY 30-SEP-19         596      362.87     79.29   .00   .00      362.87      362.87   16674    I
 5359673 01-OCT-19    PstDue US 04 PREPAY 01-OCT-19         595    1,005.46    219.45   .00   .00    1,005.46    1,005.46   16686    I
 5359674 01-OCT-19    PstDue US 04 PREPAY 01-OCT-19         595    1,274.81    278.27   .00   .00    1,274.81    1,274.81   16687    I
 5360866 02-OCT-19    PstDue US 04 PREPAY 02-OCT-19         594       37.28      8.13   .00   .00       37.28       37.28   16687    I
 5364737 07-OCT-19    PstDue US WARR EOM2 30-DEC-19         505    8,006.96   1526.96   .00   .00    8,006.96    8,006.96   Claim    I
 5366645 08-OCT-19    PstDue US 04 PREPAY 08-OCT-19         588      361.30     78.12   .00   .00      361.30      361.30   16698    I
 5366993 08-OCT-19    PstDue US 04 PREPAY 08-OCT-19         588   13,572.11   2934.02   .00   .00   13,572.11   13,572.11   16686    I
 5366994 08-OCT-19    PstDue US 04 PREPAY 08-OCT-19         588      431.93     93.37   .00   .00      431.93      431.93   16698    I
 5373867 15-OCT-19    PstDue US 04 PREPAY 15-OCT-19         581    2,153.73     461.1   .00   .00    2,153.73    2,153.73   16699    I
 5373868 15-OCT-19    PstDue US 04 PREPAY 15-OCT-19         581      117.08     25.09   .00   .00      117.08      117.08   16700    I
 5378599 21-OCT-19    PstDue US 04 PREPAY 21-OCT-19         575    4,158.91    882.91   .00   .00    4,158.91    4,158.91   Fritz    I
 5378847 21-OCT-19    PstDue US 04 PREPAY 21-OCT-19         575      505.48    107.29   .00   .00      505.48      505.48   16709    I
 5379346 21-OCT-19    PstDue US 04 PREPAY 21-OCT-19         575    6,176.69   1311.31   .00   .00    6,176.69    6,176.69   16709    I
 5380446 22-OCT-19    PstDue US 04 PREPAY 22-OCT-19         574      213.05      45.2   .00   .00      213.05      213.05   16711    I
 5381738 23-OCT-19    PstDue US 04 PREPAY 23-OCT-19         573      244.16      51.7   .00   .00      244.16      244.16   16709    I
 5382347 23-OCT-19    PstDue US 04 PREPAY 23-OCT-19         573       20.40       4.3   .00   .00       20.40       20.40   16397    I
 5382348 23-OCT-19    PstDue US 04 PREPAY 23-OCT-19         573       20.40       4.3   .00   .00       20.40       20.40   16436    I
 5382349 23-OCT-19    PstDue US 04 PREPAY 23-OCT-19         573      300.00     63.52   .00   .00      300.00      300.00   16687    I
 5382350 23-OCT-19    PstDue US 04 PREPAY 23-OCT-19         573    2,542.29    538.17   .00   .00    2,542.29    2,542.29   16711    I
 5385767 28-OCT-19    PstDue US 04 PREPAY 28-OCT-19         568       53.33     11.18   .00   .00       53.33       53.33   16700    I
 5386262 28-OCT-19    PstDue US 04 PREPAY 28-OCT-19         568    2,249.25    472.82   .00   .00    2,249.25    2,249.25   16725    I
 5387807 29-OCT-19    PstDue US 04 PREPAY 29-OCT-19         567    8,013.95   1682.03   .00   .00    8,013.95    8,013.95   16712    I
 5387808 29-OCT-19    PstDue US 04 PREPAY 29-OCT-19         567      963.65    202.24   .00   .00      963.65      963.65   16727    I
 5393989 05-NOV-19    PstDue US 04 PREPAY 05-NOV-19         560      338.08     70.28   .00   .00      338.08      338.08   16730    I
 5393990 05-NOV-19    PstDue US 04 PREPAY 05-NOV-19         560      454.23     94.38   .00   .00      454.23      454.23   16731    I
 5394246 05-NOV-19    PstDue US 04 PREPAY 05-NOV-19         560    4,417.54    917.86   .00   .00    4,417.54    4,417.54   16730    I
 5394247 05-NOV-19    PstDue US 04 PREPAY 05-NOV-19         560    1,010.80    209.98   .00   .00    1,010.80    1,010.80   16731    I
 5404092 18-NOV-19    PstDue US 04 PREPAY 18-NOV-19         547       32.12      6.51   .00   .00       32.12       32.12   16737    I
 5404518 18-NOV-19    PstDue US 04 PREPAY 18-NOV-19         547      184.65     37.65   .00   .00      184.65      184.65   16737    I
 5404519 18-NOV-19    PstDue US 04 PREPAY 18-NOV-19         547    4,933.47   1005.45   .00   .00    4,933.47    4,933.47   16741    I
 5407383 21-NOV-19    PstDue US 04 PREPAY 21-NOV-19         544    1,072.54    217.56   .00   .00    1,072.54    1,072.54   Anton    I
 5417437 03-DEC-19    PstDue US 04 PREPAY 03-DEC-19         532       49.34      9.79   .00   .00       49.34       49.34   16756    I
 5417722 03-DEC-19    PstDue US 04 PREPAY 03-DEC-19         532    1,351.80    269.24   .00   .00    1,351.80    1,351.80   16756    I
 5422403 09-DEC-19    PstDue US 04 PREPAY 09-DEC-19         526    2,695.28     531.8   .00   .00    2,695.28    2,695.28   16738    I
 5425180 11-DEC-19    PstDue US 04 PREPAY 11-DEC-19         524      239.59     47.13   .00   .00      239.59      239.59   16742    I

https://ibd.specialized.com/bb/SBCBBPrintStatement.jsp?asofdate=19-MAY-21                                                            2/3
5/18/2021             Case 1:21-cv-02813-MHC Document    1 - Print
                                                Specialized  Filed    07/14/21 Page 21 of 26
                                                                   Statement
 5425417 11-DEC-19    PstDue   US 04 PREPAY    11-DEC-19    524      4,779.93    940.16       .00     .00      4,779.93    4,779.93     16742 I
 5428880 16-DEC-19    PstDue   US 04 PREPAY    16-DEC-19    519        974.88    190.22       .00     .00        974.88      974.88     16780 I
 5429304 16-DEC-19    PstDue   US 04 PREPAY    16-DEC-19    519     12,735.68   2484.96       .00     .00     12,735.68   12,735.68     16780 I
 5431959 18-DEC-19    PstDue   US 04 PREPAY    18-DEC-19    517        386.44     75.18       .00     .00        386.44      386.44     16658 I
 5432210 18-DEC-19    PstDue   US 04 PREPAY    18-DEC-19    517      4,766.91    927.15       .00     .00      4,766.91    4,766.91     16788 I
                                                                                                                                        S-Works
 5434674 23-DEC-19 PstDue US 04 PREPAY         23-DEC-19    512      8,965.65   1729.65       .00     .00      8,965.65    8,965.65             I
                                                                                                                                        Diverge
 5440225 31-DEC-19 PstDue US 04 PREPAY         31-DEC-19    504        324.78     61.81       .00     .00        324.78      324.78     16783 I
 5440493 31-DEC-19 PstDue US 04 PREPAY         31-DEC-19    504        848.13    161.49       .00     .00        848.13      848.13     16783 I
 5440494 31-DEC-19 PstDue US 04 PREPAY         31-DEC-19    504      9,953.19   1894.94       .00     .00      9,953.19    9,953.19     16795 I
                                                                                                                                        Click
                                                                                                                                        And
 5441349 02-JAN-20 PstDue US 04 PREPAY         02-JAN-20    502        467.37     88.69       .00     .00       467.37       467.37             I
                                                                                                                                        Collect
                                                                                                                                        Invoice
 5444274 06-JAN-20    PstDue   US 04 PREPAY    06-JAN-20    498      4,874.18    918.68       .00     .00      4,874.18    4,874.18     16805 I
 5445114 07-JAN-20    PstDue   US 04 PREPAY    07-JAN-20    497        119.94     22.55       .00     .00        119.94      119.94     16806 I
 5445349 07-JAN-20    PstDue   US 04 PREPAY    07-JAN-20    497        590.49    111.11       .00     .00        590.49      590.49     16806 I
 5449706 13-JAN-20    PstDue   US 04 PREPAY    13-JAN-20    491      3,411.72    638.19       .00     .00      3,411.72    3,411.72     16815 I
 5450478 14-JAN-20    PstDue   US 04 PREPAY    14-JAN-20    490        119.61     22.22       .00     .00        119.61      119.61     16816 I
 5450689 14-JAN-20    PstDue   US 04 PREPAY    14-JAN-20    490        752.79    139.96       .00     .00        752.79      752.79     16816 I
                                                                                                    Total
                                                                        Total      Total    Total                Total         Total
                                                                                                     Frt.
                                                                      Invoice   Fin Chg Discount              Payment        Current
                                                                                                  Deduct
                                                                  $306,564.55 $66,662.94   $0.00 $0.00      $306,564.55   $306,564.55




https://ibd.specialized.com/bb/SBCBBPrintStatement.jsp?asofdate=19-MAY-21                                                                      3/3
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 22 of 26

                          EXHIBIT C
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 23 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 24 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 25 of 26
Case 1:21-cv-02813-MHC Document 1 Filed 07/14/21 Page 26 of 26
